DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 04/22/2021. Claims 1, 7, and 14 are amended and as such, Claims 1-20 are now pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 04/22/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Ghaffari (US 6105075 A) and in further view of Barrell (US 20150046605 A1) of claims 1, 7, and 14 are withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a scatter-gather memory system applicable on a RAID system (Ghaffari) and sending coalesced commands to such a system (Barrell); however the prior art made of record fails to teach the combination including the limitations of:
Claim 1’s  “a Redundant Array of Independent Disk (RAID) storage controller device that is configured to: generate a multi-operation command that includes: a multi-operation command role that is associated with a plurality of operations that include at least a first operation and a second operation that is a different type of operation than the first operation; and a plurality of addresses; and transmit the multi-operation command in a single transmission”. This application is allowed in view of the reasons put forth on pages 9-12 from the Applicant Remarks filed on 04/22/2021.
The instant invention is directed towards a RAID storage device that is configured to receive in a single transmission a multi-operation command role that is associated with a plurality of operations and addresses.
Ghaffari was cited to teach a scatter-gather list that contains a plurality of operations and addresses, however does not mention sending the operations in a single transmission or that the operations are associated with a multi-operation command role. Barrell does not remedy the deficiencies of Ghaffari. An updated search was conducted and it appears that prior art at this time does not teach this claimed limitation, therefore claim 1 is allowable.
Independent claims 7 and 14 recite similar subject matter as claim 1 and are allowable for the aforementioned reasons.
As dependent claims 2-6, 8-13, and 15-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted above. Support for the noted limitation can be found in at least paragraphs [0020, 0024] of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132